GIERKE, Judge
(dissenting):
I disagree with Senior Judge Everett’s disposition of both certified issues.
The first certified question asks whether the Court of Military Review erred when it held that allegations of “undue familiarity” and “excessive social contacts” with a married female servicemember were insufficient to allege violations of Article 133, Uniform Code of Military Justice, 10 USC § 933. I would answer this question in the affirmative.
In United States v. Sell, 3 USCMA 202, 206, 11 CMR 202, 206 (1953), we established the standard for testing whether a specification alleges an offense, as follows:
The true test of the sufficiency of an indictment is not whether it could have been made more definite and certain, but whether it contains the elements of the offense intended to be charged, and sufficiently apprises the defendant of what he must be prepared to meet; and, in case any other proceedings are taken against him for a similar offense, whether the record shows with accuracy to what extent he may plead a. former acquittal or conviction.
In United States v. Norvell, 26 MJ 477, 480 (CMA 1988), then-Chief Judge Everett set out the standard for testing the sufficiency of a specification laid under Article 133 in a guilty-plea case: “If ... sufficient facts are pleaded that could reasonably be found to constitute conduct unbecoming an officer, the conviction will be upheld.” He also noted: “Appellant’s standing to challenge a specification on appeal after a voluntary plea of guilty is considerably less than if [he] had put the Government to its proof.” Id. at 480 n. 2.
In this case, appellant did not ask for a bill of particulars or in any way assert that the specification was too vague. To the contrary, he knew precisely what was alleged, admitted it during the plea inquiry, and agreed to a detailed stipulation of fact in which he admitted that he knew that his conduct was wrongful. The record, consisting of both the plea inquiry and the stipulation of fact, reflects in great detail what he was convicted of and protects him from further prosecution of virtually any accusation of misconduct with the officer and enlisted woman during the periods alleged. Furthermore, the allegations of “undue familiarity” and “excessive social contacts” with a married subordinate officer (specification 1) and an enlisted woman (specification 3) clearly pass the Norvell test in that they “could reasonably be found to constitute conduct unbecoming an officer,” i.e., conduct which, “in dishonoring or disgracing [appellant] personally, seriously compromise[d][his] standing as an officer.” Para 59c(2), Part IV, Manual for Courts-Martial, United States, 1984. In my view there is no reason to disturb his guilty pleas to these offenses.
The' second certified question asks whether the Court of Military Review erred in their application of the “analysis of” *475United, States v. Johanns, 17 MJ 862 (AFCMR 1983), aff'd 20 MJ 155 (CMA 1985), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985). I would answer this question in the affirmative. In the first place, Johanns was a contested case; Kroop pleaded guilty. The Johanns requirement to prove the existence of a custom or regulation is not applicable to a guilty-plea case. Secondly, Johanns deals with sufficiency of proof; * the certified issue deals with sufficiency of pleading. The Court of Military Review missed the mark when it used the Johanns rules of proof to resolve an issue of pleading.
I also part company with the implication in the lead opinion that, because there was no custom prohibiting officer-enlisted romances in October 1981, the date of the offenses in Johanns, there was no such custom in August and September of 1989, the time period of Kroop’s offenses. Such an implication defies logic.
I also disagree with the suggestion in the lead opinion that the lack of a custom in October 1981 could be remedied only by promulgating a regulation. Such a suggestion flies in the face of reality. Some rules of behavior are so fundamental that they need not be enshrined in a regulation. As Chief Judge Sullivan stated in United States v. Frazier, 34 MJ 194, 198-99 (CMA 1992):
[C]onduct of an officer which substantially denigrates the marital relationship of an enlisted subordinate or exhibits a flagrant disrespect for an enlisted man’s family severely erodes confidence in command and, thus, unquestionably constitutes conduct unbecoming an officer____
Accordingly, we conclude that a reasonable military officer would have no doubt that the activities charged in this case constituted conduct unbecoming an officer.
(Citations and footnote omitted.) Chief Judge Sullivan’s comment is equally applicable to appellant, a squadron commander who instigated a romantic relationship with a married subordinate officer.
The lead opinion affirms the Court of Military Review’s holding that the allegation of adultery was sufficient to allege a violation of Article 133 but the allegations of “undue familiarity” and “excessive social contacts” associated with and leading to the adultery were not. In my opinion, this latter holding is wrong. As Chief Judge Sullivan said in Frazier, “Article 133 and its predecessors have never been so narrowly construed, and related conduct by an officer which substantially undermines his leadership position is equally punishable under the above codal provision.” 34 MJ at 198 (emphasis added).
I would answer both certified questions in the affirmative and reverse the decision of the United States Air Force Court of Military Review to the extent that it sets aside a portion of the findings of guilty regarding specifications 1 and 3 of the Charge.

 In affirming the decision of the Court of Military Review, our Court stated:
The court below apparently determined that no custom of that service prohibited Captain Johanns’ private sexual relationships with several enlisted women. In the face of this determination by a tribunal which has factfinding powers, it must be assumed that Johanns did not receive notice from an Air Force custom or long-established practice that his amorous activities might transgress Articles 133 and 134____
20 MJ 155, 160 (1985) (footnote omitted).